DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compliance with 37 C.F.R. § 1.121
The amendments to the specification filed on 02/16/2021 do not comply with 37 C.F.R.  § 1.121.  For instance, deleted text in Claim 25 is not indicated with appropriate markings, such as strike-through. Furthermore, the cancelled claims 26-29 are not listed in the amendments filed on 02/16/2021. 
In the interest of compact prosecution, the amendments have been entered.  Applicant is hereby notified that any future amendments that do not comply with 37 C.F.R.  § 1.121 may not be entered.

Remarks
The amendments and arguments filed on 02/16/2021 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1, 5-6, 8-9, 23-25, 30, 37, 39, 44, 49, 63-66, 73, 103, 136, 146-150 are pending; Claims 1, 5-6, 8-9, 23-25, 30, 37, 39, 44, 49, 63-66, and 73 are amended; Claims 65-66, 73, 103, and 136 are withdrawn; Claims 147-150 are new; and Claims 2-
Examiner notes that the light harvesting molecules “lignin” and “carotenoid” recited in the amended claim 8 newly submitted on 02/16/2021 are drawn to a non-elected species. Thus, Claim 8 is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b). Accordingly, Claims 1, 5-6, 9, 23-25, 30, 37, 39, 44, 49, 63-64, and 146-150 are being examined herein to the extent they are directed to the elected invention.

Withdrawal of Objections 
The objection to Claims 9, 30, and 63-64 is withdrawn due to the amendment to the claims filed on 02/16/2021.
The objection to the specification for containing an embedded hyperlink is withdrawn due to the amendment filed on 02/16/2021.
The objection to the abstract is withdrawn due to the amendment filed on 02/16/2021.

Withdrawal of Rejections
The rejection of Claims 1, 5-6, 8-9, 23, 30, 37, 39, 44, and 49 under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. is withdrawn due to the amendment to the claims filed on 02/16/2021.
The rejection of Claims 1, 5-6, 8-9, 23-25, 30, 37, 39, 44, and 49 under 35 U.S.C. 102(a)(1) or under 35 U.S.C. 103 over Ito et al. is withdrawn due to the amendment to the claims filed on 02/16/2021.
The rejection of Claims 1, 5-6, 8-9, 23-25, 30, 37, 39, 49, and 63-64 under 35 U.S.C. 103 over Abou-Nemeh is withdrawn due to the amendment to the claims filed on 02/16/2021.
Claim Objections
	Claim 23 is objected to for a minor informality.  As amended, claim 23 defines the reductant as either (i) a water-soluble reductant, selected from the group consisting of [seven different alternatives], or (ii) an insoluble reductant, selected from the group consisting of native lignin, kraft lignin, organosolv lignin, or at least one fraction thereof.  The conjunction “or” should be replaced with the conjunction “and” in the 6th line of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 9, 23-25, 30, 37, 39, 44, 49, 63-64, and 146-150 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (specifically a natural phenomenon) without significantly more, as evidenced by Bennati-Granier et al. (Biotech. Biofuels, 2015, 8:90, cited in IDS), Hemsworth et al. (Nat. Chem. Biol., 2014, 10:122, cited in IDS), Cannella et al. (Nature Commu., 2016, 7:11134, cited in IDS), Bissaro et al. (Nature Commu., 2020, 11:890, cited in IDS), 
Step 1. The claims are directed to a product which is one of four categories of patent eligible subject matter (Step 1, Yes). 
Step 2A, Prong 1. Claim 1 is directed to a system for chemical modification of an organic substrate, whose scope encompasses a system comprising: (i) a light harvesting molecule or organelle, (ii) at least one LPMO enzyme, belonging to the AA9-11 or AA13 family, and (iii) a reductant.  Light harvesting molecules and organelles, LPMOs, and reductants are all naturally occurring products, as evidenced by Bennati-Granier et al. (see title, abstract), Hemsworth et al. (abstract, page 1/par. 1 – page 2/para. 3), Cannella et al. (page 2/para. 2-3), and Bissaro et al. (abstract, page 2/para. 1-2).  It is acknowledged the claim now states the system is a ‘non-naturally occuring system’, but the claim does not describe any of these molecules in a manner that defines the individual molecules as having any markedly different characteristics from their closest naturally occurring counterparts. All the components recited in the claims have substantially the same structures and function, compared to the naturally occuring counterparts. With regard to the additional limitation “for chemical modification of an organic substance” recited in the preamble, this limitation is directed to the intended use and does not limit the structure of the claimed system.  Accordingly, Claim 1 is directed to a judicial exception, i.e. a natural phenomenon (Step 2A, Prong 1: Yes).
Step 2A, Prong 2. The judicial exception in the claim is not integrated into a practical application because the claim is directed to a product, not a method of use (Step 2A: Prong 2: No).    
Step 2B. The claim does not include any additional elements (Step 2B: No).
Dependent Claim 5 defines the redox potential of the claimed system, which appears to be an inherent feature of the system of Claim 1. Thus, the claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Dependent Claim 6 defines the light harvesting molecule of the claimed system is a part of a complex. The naturally occurring light harvesting molecule is a part of a complex, such as being a part of a naturally occurring light-harvesting antenna complex in an algal photosynthesis system, as evidenced by the disclosure of the specification. Thus, the claim 6 is still reciting the judicial exception of Claim 1, and is rejected for the same reason as Claim 1.
Dependent Claim 9 defines the light harvesting molecule is chlorophyll, phycobilisome, chlorophyllide, thylakoid membrane, or chloroplast, all of which are naturally occurring light harvesting molecule or organelle. Thus, the claim 9 is still reciting the judicial exception of Claim 1, and is rejected for the same reason as claim 1.
 Dependent Claim 23 defines the reductant is a water-soluble or insoluble reductant. It is noted that naturally occurring reductants are either water-soluble or membrane-bound/insoluble. Thus, the claim 23 is still reciting the judicial exception of Claim 1, and is rejected for the same reason as claim 1.

Dependent Claims 30 and 37 define the organic substrate to be treated by the claimed system, thus being directed to the intended use recited in the preamble of Claim 1. The limitations about the intended use do not limit the structure of the claimed system. Thus, Claims 30 and 37 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Dependent Claim 39 requires the claimed system further comprises a light source having a wavelength between 180 and 850 nm. It is noted that the naturally occurring sunlight, which supports growth of naturally occurring photosynthetic algae, meets the requirement of the claimed wavelength. Thus, the claim 39 is still reciting the judicial exception of Claim 1, and is rejected for the same reason as claim 1.
Dependent Claim 44 requires the claimed system further comprises an organic solvent. It is noted that organic solvents such as alcohol are naturally occurring products, as evidenced by Milucka et al. (title, abstract, page 1992/left col./lines 2-6, page 2000/left col./last para./lines 1-5), who teach that the naturally occurring methane-oxidizing bacteria in anoxic waters comprise PMO enzyme, which catalyzes aerobic oxidation of methane and generates methanol (reading on “an organic solvent”). It is also noted that there is no indication that all the components (including the organic 
Dependent Claim 49 requires the claimed system further comprises at least one additional catalyst. It is noted that naturally occurring microorganisms contain various enzymes, in addition to LPMO. Thus, the claim 49 is still reciting the judicial exception of Claim 1, and is rejected for the same reason as claim 1.
	Dependent Claims 63 and 64 define the reductant is ascorbic acid, the enzyme is LPMO, and the light harvesting molecule is a thylakoid membrane or chlorophylide a, all of which are naturally occurring products, as indicated above and as further evidenced by Lo et. al. (paragraph 0012), Wikipedia printout (page 3), Chlorophyta printout, and the disclosure of the specification.  Thus, these limitations are still reciting the judicial exception of Claim 1. Regarding the “cellulose” recited in the claims 63 and 64, this limitation is directed to the intended use recited in the preamble of the claim 1, and does not limit the structure of the claimed system. Thus, Claims 63 and 64 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Dependent Claims 146 and 147 define that the LPMO in the AA10 family in the system of claim 1, is obtained from naturally occurring microorganism T. fusca or T. aurantiacus.  Thus, the claims are still reciting the judicial exception of Claim 1, and is rejected for the same reason as claim 1.
Dependent Claims 148-150 define that the thylakoid membrane used as the light harvesting molecule in the claimed system is obtained from naturally occurring 
Therefore, Claims 1, 5-6, 9, 23-25, 30, 37, 39, 44, 49, 63-64, and 146-150 are deemed to be patent ineligible.

Claim Rejections - 35 USC § 112, Second Paragraph
The rejection of Claims 1, 5-6, 8-9, 23-24, 30, 37, 39, 44, 49, and 63-64 under 35 U.S.C. 112(b) in the previous office action is withdrawn due to the amendment to the claims.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is maintained.
Claim 25 is indefinite due to the recitation of “the reductant has a redox potential than a redox potential of ascorbic acid”.  There is no indication in the claim with regard to how the redox potential level of the reductant is relative to the benchmark of ascorbic acid. It is unclear whether the level of the reductant is higher than or lower than the level of ascorbic acid. Based on the teachings of the specification, it appears Applicants intend for the phrase to read “the reductant has a redox potential lower than a redox potential of ascorbic acid”.  For purposes of carrying out compact prosecution, art rejections will be applied based on this interpretation.

Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claims 63-64 and 146-150 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends 
Claims 63 and 64 recite the at least one enzyme is an LPMO. Because the LPMO recited in the base claim 1 is limited to the AA9-11 or AA13 family, the scope of LPMO in Claims 63 and 64 is broader than that of Claim 1.
The remaining claims are rejected for depending from the rejected claims 63-64.     
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
 
Claim Rejections - 35 USC § 102
Claims 1, 5-6, 9, 23-25, 30, 37, 44, 49, 63-64 and 146-147 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wogulis et al. (US 2014/0059719, 2014), as  by Hemsworth et al. (Nat. Chem. Biol., 2014, 10:122, cited in IDS) and  Wikipedia printout of Chlorophyllide (of record). 
Regarding Claims 1 and 9, Wogulis et al. teach a transgenic plant, plant part or plant cell transformed with a chimeric GH61 polypeptide, i.e. a GH61 enzyme having cellulolytic enhancing activity, wherein the transgenic plant comprises various types of monocot plants and dicot plants, such as grasses, vegetable plants, and fruit plants; and wherein the plant part of the transgenic plant includes chloroplasts (paragraphs 0407 and 0409-411, Claim 10); wherein the GH61 enzyme is used for hydrolysis/scarification and fermentation of cellulosic material for producing fermentation products (i.e. for chemical modification of an organic substance) (paragraphs 0238-0243, 0275); and wherein the cellulosic material is aquatic biomass generated by photosynthetic biomass, i.e. algae (paragraph 0042).  It is noted that the chloroplasts in the plant of Wogulis et al. reads on the “light-harvesting molecule or organelle”, “chloroplasts”, and other molecules or organelles (e.g. “Chlorophyll”, “chlorophyllide” and “thylakoid membrane” inherently comprised in the chloroplasts) recited in Claims 1 and 9; and that the GH61 enzyme taught by Wogulis et al. reads on the “LPMO” in the “AA9” family recited in Claim 1, because GH61 is a synonym of LPMO AA9, as evidenced by Hemsworth et al. (see abstract) and the specification. It is also noted that aquatic algae biomass subjected to be hydrolyzed/scarificated by the GH61 enzyme inherently comprises light-harvesting molecule or organelle in view of the fact algae are a photosynthetic microorganisms. Regarding the limitation “reductant” recited in Claim 1, the plant or plant cell of Wogulis et al. inherently comprises various reductants which are essential for plant and plant cell growth, such as photosynthesis-i) a light harvesting molecule or organelle, (ii) at least one LPMO enzyme in the AA9 family, and (iii) a reductant, as required by Claims 1 and 39.     
Regarding Claim 5, the positive redox potential recited in the claim is directed to a property of the claimed system. Wogulis et al. teach a system having all the structural limitations required by the claimed system.  In the absence of evidence to the contrary, it is presumed that substances having substantially the same structures have the same properties. Therefore, the teachings of Wogulis et al. read on Claim 5.
Regarding Claim 6, the light-harvesting molecules (e.g. chlorophylls) in the thylakoid of Wogulis et al. are parts of an antenna complex or a complex of photosynthesis systems, as evidenced by the disclosure of the specification. Thus, the teachings of Wogulis et al. meet the requirement of Claim 6.
Regarding Claim 23, the plants of Wogulis et al. are vegetable plants of lupins, potato, sugar beet, pea, bean, soybean and cauliflower (paragraph 0410), which all inherently comprise vitamin C/ascorbic acid (see Google search report), as required by the claim. Wogulis et al. further teach that the scarification and fermentation of cellulosic material/ algae biomass are conducted in the presence of vitamin C/ ascorbic acid (paragraphs 0275, 0356/line 8 from the bottom). Thus, the systems taught by Wogulis et al. comprise ascorbic acid.        
Regarding Claims 24 and 25, the claims define a level of redox potential of the reductant in relative to those of lignin and ascorbic acid, which is directed to the property of the reductant recited in the claims. Wogulis et al. teach a reductant having 
Regarding Claims 30 and 37, the further limitations recited in the claims are directed to the intended use of the base claim 1, and they do not limit the structure of the claimed system. Furthermore, Wogulis et al. teach the substrate is cellulosic materials and can be agricultural residues, herbaceous crops, or municipal solid wastes (paragraph 0037). Thus, the teachings of Wogulis et al. meet the requirement of the claims.
Regarding Claim 44, the system of Wogulis et al. comprises an organic solvent or ethanol generated from fermentation (paragraphs 0326/lines 10-11 and 0241/lines 4-5), thus meeting the requirement of the claim.
Regarding Claim 49, the plant, plant part or plant cell of Wogulis et al. inherently comprises various enzymes in addition to the AA9 LPMO.  Furthermore, Wogulis et al. teach adding more than one enzymes during the scarification and fermentation of cellulosic material/algae biomass (see Claim 17). Thus, the teachings of Wogulis et al.  meet the requirement of the claim.
Regarding Claims 63 and 64, Wogulis et al. teach the system comprises an LPMO, ascorbic acid, a thylakoid membrane, chlorophyllide and cellulose, as indicated above. Regarding the limitation “chlorophyllide a”, this chlorophyllide is a biosynthetic precursor of chlorophyll a, which is inherently present in the plant/chloroplast taught by 
  Regarding claims 146 and 147, while these two claims further limit the AA10 LPMO specified in the base claim 1, they do not further limit the claim 1 to require that 'the LPMO' of the claim 1 is the AA10 LPMO.  Therefore, the teaching of AA9 LPMO by Wogulis et al. meets the limitations of claims 146 and 147.
Therefore, in view of the teachings of Wogulis et al., the system of Claims 1, 5-6, 9, 23-25, 30, 37, 44, 49, 63-64 and 146-147 is anticipated by the system of Wogulis et al.

Claim Rejections - 35 USC § 103
Claims 1, 5-6, 9, 23-25, 30, 37, 39, 44, 49, 63-64 and 146-150 are rejected under 35 U.S.C. 103 as being unpatentable over Wogulis et al. (US 2014/0059719, 2014) in view of van Walsem et al. (US 2011/0151507, 2011) and Berry et al. (US 2011/0008861, 2011). 
Regarding Claims 148-150, Wogulis et al. do not teach that the system comprises the thylakoid membrane from cyanobacterium Synechococcus sp. PCC7002.  However, it would have been obvious to transfer a nucleotide encoding the GH61 enzyme (AA9 LPMO) of Wogulis et al. into cyanobacterium Synechococcus sp. PCC7002 for heterologously expressing the GH61 enzyme, thereby obtaining a recombinant cyanobacterium Synechococcus sp. PCC7002, thus arriving at the claimed system comparing one AA9 LPMO enzyme, a light harvesting thylakoid membrane from cyanobacterium Synechococcus sp PCC7002, and a reductant of ascorbic acid 
express heterologous gene (paragraph 0230); and as further supported by Berry et al., who demonstrate that Synechococcus sp PCC 7002 after being transformed with heterologous enzymes can effectively produces ethanol (Example 3). 
Regarding Claim 39, Wogulis et al. teach cultivating the transgenic plant or plant cells and then harvesting the GH61 enzyme from the plant or plant cells (paragraph 0425), which inherently comprises a step of cultivating the plant or plant cells under the sun or a light source because they need the photosynthesis for growth. It would have been obvious to provide a light source having a wavelength between 180 and 850 nm, because visible light has a wavelength in the range from about 380 nm to about 740 nm, as known to one of ordinary skill in the art. Furthermore, it had been well known in the art that plant or photosynthetic cells effectively grow in this visible light range, as supported by van Walsem et al., who teach that visible light spectra of wavelengths between 400-700 nm has an optimum PAR for photosynthetic organisms (paragraphs 0070 and 0085/last 5 lines). 
.

Response to Arguments
Applicant's arguments about the 101 rejection in the response filed on 02/16/2021 (page 11) have been fully considered but they are not persuasive. Applicant failed to provide factual evidence to support the argument that the claimed system with LMPO of the AA9-11 or AA13 family is not found naturally. It is noted that the teachings of Sabbadin cannot be used to support Applicant’s argument, because they are directed to algae cells comprising both LMPO and light-harvesting molecules, whereas the instant claims do not require that the LMPO and light-harvesting molecule to be in the same cells, or to interact with each other or form a mixture. Given naturally occurring microorganisms possessing AA9-11 or AA13 LMPO co-exist with naturally occurring plants/organisms containing light-harvesting molecules, the claimed system comprising the AA9-11 or AA13 LMPO and light-harvesting molecules could be present in the nature. Furthermore, there is no indication that the LMPO and light-harvesting molecules in the claimed system have any characteristics markedly different from their closest naturally occurring counterparts, as indicated above (see pages 5-6). Therefore, this rejection is maintained. 

Applicant's arguments about the rejections of Claims 1, 5-6, 8-9, 23-25, 30, 37, 39, 44, 49, and 63-64 under 35 U.S.C. 102(a)(1) or 103 in the response filed on 02/16/2021 (page 12-15) have been fully considered, but they are moot because the neither recite any limitations to define the arrangement or connectivity of the recited components in the claimed system, nor require LPMO in the claimed system to contact or interact with other components (e.g. chloroplast). Examiner further notes that the limitation “for chemical modification of an organic substance” recited in the preamble is directed to the intended use, does not limit the structure of the claimed system.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/Qing Xu/

Patent Examiner
Art Unit 1653
	
	

	/ALLISON M FOX/           Primary Examiner, Art Unit 1633